981 So.2d 1252 (2008)
In the Interest of R.H., S.H., and G.H., Children.
R.H., Appellant,
v.
Department of Children and Family Services and John Dowd as the guardian ad litem, Appellees.
No. 2D07-995.
District Court of Appeal of Florida, Second District.
May 16, 2008.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Land O'Lakes, for Appellant.
William Byrne Isaacs, Port Charlotte, for Appellee Department of Children and Family Services.
Hillary S. Kambour of the Guardian ad Litem Program, Orlando, for Appellee John Dowd.
PER CURIAM.
We treat this nonfinal appeal as petition for writ of certiorari. Cf. In re J.T., 947 So.2d 1212, 1217 (Fla. 2d DCA 2007). We deny the petition.
NORTHCUTT, C.J., and ALTENBERND and FULMER, JJ., Concur.